Citation Nr: 1414734	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-05 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.   During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran contends that his glaucoma is related to service, and that he was diagnosed shortly after discharge from service.  He testified that during his duties working on aircraft in service he got chemicals and fuel in his eyes on two separate occasions.  His eyes were washed out with water each time, but he did not go to sick call.

Service records show that on the Veteran's May 1965 enlistment examination, the Veteran's PULHES profiles was a 2 for eyes.  Odiorne v. Principi, 3 Vet.App. 456 (1992) (PULHES profile indicates the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition) during service).  In August 1965, the Veteran was seen with complaints that his eyes hurt with reading.  He was provided with eye examinations in August 1965 and prescribed glasses.  A flight physical examination notes that the Veteran had worn glasses for the past two years for defective distance vision.  On October 1968 separation examination, the Veteran's eyes were evaluated as clinically normal.  

Private glaucoma examinations are of record, beginning in April 1977.  An October 1999 private medical record notes that the Veteran had a past history of glaucoma.  VA medical records show that the Veteran is diagnosed with primary open angle glaucoma in both eyes.  In a February 2014 letter, his former spouse stated that in June 1969, the Veteran was diagnosed with glaucoma by an ophthalmologist in Gainesville, Texas.  The Board finds that a VA examination is necessary in order to fairly decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During the February 2014 Board hearing, the Veteran testified that he received Social Security Administration  (SSA) disability benefits due to his glaucoma.  Records associated with the Veteran's SSA disability benefits application, including medical records and other evidence supporting the application, could be relevant to the Veteran's claim, and should be obtained on remand.  Haynes v. Brown, 9 Vet. App. 67 (1996).

To ensure that all due process requirements are met, and that the record before the examiner is complete, the Veteran will be provided with another opportunity to provide information or evidence pertinent to the claim on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claim on appeal that is not currently of record can be obtained.  Specifically request the Veteran to identify the ophthalmologist who treated him in approximately 1969 after service and diagnosed glaucoma.  

2.  Obtain all outstanding VA medical records pertaining to the treatment of the Veteran's eyes, to include all surgeries performed.

3.  Contact the Social Security Administration  and request copies of all disability decisions for the Veteran and all underlying medical records associated with those determinations.  All records obtained should be associated with the claims file.  If records are not found or are not available, the claims file should contain documentation of the efforts made and the appellant should be notified.

4.  After the completion of the above, schedule the Veteran for a VA examination to determine the nature and etiology of bilateral glaucoma.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.  The examiner must consider the Veteran's statements, and statements submitted by his former wife, regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that bilateral glaucoma is related to or had its onset during the Veteran's service.  In providing the opinion, the examiner should discuss the Veteran's service medical records and the lay statements. 

5.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



